DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ORLAN L. HAGINS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2804

                               [April 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Dan L. Vaughn,
Judge; L.T. Case No. 472010CF000606A.

   Orlan L. Hagins, Live Oak, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Sr. Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.